Case 19-10152-amc       Doc 18    Filed 04/25/19 Entered 04/25/19 15:13:40           Desc Main
                                  Document     Page 1 of 3


                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                              :
IN RE: Shane Kelly Abbott, Jr.                :    CHAPTER 13
                   Debtor                     :
MTGLQ Investors, LP, its successors and       :    BANKRUPTCY NO. 19-10152 AMC
assigns                                       :
                   Movant,                    :    11 U.S.C. §362 (d)(1)
        v.                                    :
Shane Kelly Abbott, Jr.                       :    HEARING DATE: 5/21/2019
William C. Miller, Trustee                    :
                   Respondents                :    HEARING TIME: 11:00 a.m.
                                              :
                                              :    COURTROOM #4
                                              :

                    MOTION OF MTGLQ INVESTORS, LP
    FOR RELIEF FROM THE AUTOMATIC STAY UNDER SECTION 362(d)(1) TO
                   PERMIT MOVANT TO FORECLOSE ON
                744 MEARNS ROAD, WARMINSTER PA 18974

       The Motion of MTGLQ Investors, LP, Movant herein, respectfully represents:

        l. Shane Kelly Abbott, Jr., Respondent herein, filed a bankruptcy petition under Chapter

13 of the Bankruptcy Code on January 10, 2019 under Bankruptcy No.19-10152. The Debtors

have continued in possession of the property, and are now managing it.

        2. Movant is a secured creditor by reason of Debtors having executed and delivered a

mortgage on premises 744 Mearns Road, Warminster PA 18974 (“Subject Premises”) to

Mortgage Electronic Registration Systems, Inc. as a nominee for Aclarian Mortgage on August

26, 2003, which mortgage is recorded in the Office of the Recorder of Deeds of Bucks County

on October 3, 2003 in Book 3629 Page 470. A true and correct copy of the mortgage is attached

hereto as Exhibit A.

        3. The mortgage was then assigned to Federal National Mortgage Association herein by

written assignment which was recorded in the Office of the Recorder of Deeds of Bucks County

on April 4, 2017 as Instrument No. 2017019209. A true and correct copy of the assignment is

attached hereto as Exhibit B.
Case 19-10152-amc       Doc 18    Filed 04/25/19 Entered 04/25/19 15:13:40            Desc Main
                                  Document     Page 2 of 3
        4. The mortgage has since been assigned to Movants herein by written assignment

which was recorded in the Office of the Recorder of Deeds of Bucks County on March 12, 2018

in 2018012609.A true and correct copy of the assignment is attached hereto as Exhibit C.

       5. Movant seeks relief for the purpose of foreclosing its mortgage against the Debtors’

interest in real property known as 744 Mearns Road, Warminster PA 18974.

        6. Movant lacks adequate protection in that the Debtors have failed to make regular

timely monthly mortgage payments in accordance with the terms of the Mortgage and Note.

        7. As of the date of the filing of bankruptcy on January 10, 2019, Movant was the holder

of a secured claim against the Debtor for the sum of $38,268.11, which consists of the following:

                Principal Balance                $    20,823.79
                Interest Due                           1,465.41
                Fees, costs due                        4,327.82
                Filing fee                            11,651.09
                Less total funds on hand                   0.00
                TOTAL DUE                        $    38,268.11


       On that date, arrears to be paid through the plan were $44,886.50. A proof of claim was

filed by movant.

        8. Debtor has not made regular timely post-petition mortgage payments outside the plan

and the account is now due as follows:

             DUE FROM DUE TO               DESCRIPTION            AMOUNT DUE
             2/1/2019 4/1/2019             @ $1,377.96 P/M        $ 4,133.88
                                           Attorney’s fee             850.00
                                           Filing fee                 181.00
                                           TOTAL DUE              $ 5,164.88


       9. Upon entry of an Order Granting Relief Movant will no longer be required to file and

serve the Notice of Payment Change and or Notices of Post-Petition Fees, Expenses and Charges

as required by FRBP 3002.1(b) and FRBP 3002.1(c)

      10. Movant requests that Rule 4001(a)(3) be waived.

      11. Movant requests that the relief granted by this motion survive the conversion of this
Case 19-10152-amc        Doc 18    Filed 04/25/19 Entered 04/25/19 15:13:40            Desc Main
                                   Document     Page 3 of 3
case to a case under any other Chapter of the Bankruptcy Code

      12. Debtor has no reasonable prospect for reorganization.

      13. If Movant is not permitted to foreclose its mortgage on said premises, it will suffer

irreparable injury, loss and damage.

       WHEREFORE, Movant prays that upon final hearing of this Motion, the stay pursuant

to ll U.S.C. Section 362(d)(1) be modified to permit it to foreclose on premises 744 Mearns

Road, Warminster PA 18974, that Movant may take such actions with respect to the real

property as are set forth under applicable non-bankruptcy law, that upon entry of an Order

Granting Relief Movant will no longer be required to file and serve the Notice of Payment

Change and or Notices of Post-Petition Fees, Expenses and Charges as required by FRBP

3002.1(b) and FRBP 3002.1(c), that Rule 4001(a)(3) be waived, Movant requests that the relief

granted by this motion survive the conversion of this case to a case under any other Chapter of

the Bankruptcy Code and that it have such other and further relief as is just.

                                       /s/Heather S. Riloff
                                       Heather S. Riloff, Esquire
                                       Martha E. Von Rosenstiel, P.C.
                                       649 South Avenue, Unit 6
                                       Secane, PA 19018
                                       (610) 328-2887 Ext 13
                                       Heather@mvrlaw.com
                                       Attorney I.D. #309906
